MEMORANDUM2
This sentencing appeal challenges the district court’s decision to depart upward from offense level twelve and criminal history category IV (range of twenty-one to twenty-seven months) to offense level thirteen and criminal history category V (range of thirty to thirty-seven months) in Steven Gregory Freitas’s sentence for possessing stolen mail and a counterfeit postal service key. The claim is that the court improperly applied factors that relate only to criminal history to his offense level — in effect increasing his offense level without reason. Since the district court’s oral and written rulings reference the harmfulness of Freitas’s conduct, a proper ground for increasing his offense level, his appeal fails.
In its oral ruling, the district court specifically stated that it was adopting the findings and calculations found in the pre-sentence report. These findings and calculations include a recommendation to increase Freitas’s offense level from twelve to thirteen under Sentencing Guidelines § 2B1.1 because the loss used to deter*644mine the total offense level does not fully capture the harmfulness of the conduct. By incorporating the presentence report into its oral ruling, the district court stated a proper reason for increasing Freitas’s offense level.
This conclusion is buttressed by the district court’s written sentencing judgment, which specifically restates that an upward departure in offense level is warranted because the loss used to calculate the offense level under-represents the harmfulness of the conduct.
The sentence imposed by the district court is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.